SUMMARY ORDER
Plaintiff-Appellant Robert Weichert appeals a decision of the United States District Court for the Northern District of New York, which denied Weichert’s petition for a writ of error coram nobis to set aside a 1985 federal conviction for bankruptcy fraud. We assume the parties’ familiarity with the facts of the case, its procedural history, and the scope of the issues on appeal.
The district court determined: (1) that Weichert has given no sound reasons for his failure to seek appropriate relief at an earlier time; and (2) that, in any case, Weichert has not established that coram nobis relief is necessary to achieve justice. We agree, substantially for the reasons given in the well-reasoned decision of Judge Hurd.
The judgment of the district court is AFFIRMED.